Name: 2014/366/EU: Commission Implementing Decision of 16 June 2014 setting up the list of cooperation programmes and indicating the global amount of total support from the European Regional Development Fund for each programme under the European territorial cooperation goal for the period 2014 to 2020 (notified under document number C(2014) 3776)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  European construction;  EU finance;  economic policy
 Date Published: 2014-06-18

 18.6.2014 EN Official Journal of the European Union L 178/18 COMMISSION IMPLEMENTING DECISION of 16 June 2014 setting up the list of cooperation programmes and indicating the global amount of total support from the European Regional Development Fund for each programme under the European territorial cooperation goal for the period 2014 to 2020 (notified under document number C(2014) 3776) (2014/366/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1299/2013 of the European Parliament and of the Council of 17 December 2013 on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (1), and in particular Article 4 thereof, After consulting the Coordination Committee for the European Structural and Investment Funds established by Article 150(1) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (2), Whereas: (1) Article 4(1) of Regulation (EU) No 1299/2013 sets out the global resources available for the European territorial cooperation goal and its distribution among cross-border cooperation, transnational cooperation and interregional cooperation. (2) Pursuant to Article 4(3) of Regulation (EU) No 1299/2013, the Commission communicated to each Member State its share of the global amounts for cross-border and transnational cooperation broken down by year in accordance with criteria and methodology set out in that Article. (3) Pursuant to Article 4(3) of Regulation (EU) No 1299/2013, based on the amounts communicated each Member State informed the Commission whether and how it has used the transfer option provided for in Article 5 of that Regulation and the resulting distribution of funds among the cross-border and transnational programmes in which the Member State participates. (4) Pursuant to Article 4(4) of Regulation (EU) No 1299/2013, the contribution from the European Regional Development Fund (ERDF) to cross-border and sea-basin programmes under the European Neighbourhood Instrument (ENI) within the scope of Regulation (EU) No 232/2014 of the European Parliament and of the Council (3) and the Pre-Accession Assistance (IPA II) within the scope of Regulation (EU) No 231/2014 of the European Parliament and of the Council (4) should be established by the Commission and the Member States concerned. As the amounts concerning the contribution from the ERDF to cross-border and sea-basin programmes under ENI are not yet agreed, this Decision sets out the amounts for IPA II only. (5) Article 4(3) of Regulation (EU) No 1299/2013 provides that the Commission should adopt a decision setting out the list of all cooperation programmes and indicating the global amount of the total ERDF support for each programme. (6) It is therefore necessary to set up the list of cooperation programmes and to indicate the global amount of the total ERDF support for each programme, HAS ADOPTED THIS DECISION: Article 1 The list of cross-border cooperation programmes and the global amount of the total European Regional Development Fund (ERDF) support for each programme shall be as set out in Annex I. Article 2 The list of transnational cooperation programmes and the global amount of the total ERDF support for each programme shall be as set out in Annex II. Article 3 The list of interregional cooperation programmes and the global amount of the total ERDF support for each programme shall be as set out in Annex III. Article 4 The contribution from the ERDF to the cross-border programmes under the Pre-Accession Assistance (IPA II) within the scope of Regulation (EU) No 231/2014 for each Member State shall be as set out in Annex IV. Article 5 This Decision is addressed to the Member States. Done at Brussels, 16 June 2014. For the Commission Johannes HAHN Member of the Commission (1) OJ L 347, 20.12.2013, p. 259. (2) OJ L 347, 20.12.2013, p. 320. (3) Regulation (EU) No 232/2014 of the European Parliament and of the Council of 11 March 2014 establishing a European Neighbourhood Instrument (OJ L 77, 15.3.2014, p. 27). (4) Regulation (EU) No 231/2014 of the European Parliament and of the Council of 11 March 2014 establishing an Instrument for Pre-accession Assistance (IPA II) (OJ L 77, 15.3.2014, p. 11). ANNEX I List of cross-border cooperation programmes with indication of the global amount of the total European Regional Development Fund (ERDF) support for each cross-border cooperation programme EUR, current prices No CCI No Name of the programme Countries Global ERDF contribution 1 2014TC16RFCB001 (Interreg V-A) NL-BE-DE  Belgium-Germany-The Netherlands (Euregio Meuse-Rhin/Euregio Maas-Rijn/Euregio Maas-Rhein) BE-DE-NL 96 000 250 2 2014TC16RFCB002 (Interreg V-A) AT-CZ  Austria-Czech Republic AT-CZ 97 814 933 3 2014TC16RFCB003 (Interreg V-A) SK-AT Slovakia-Austria SK-AT 75 892 681 4 2014TC16RFCB004 (Interreg V-A) AT-DE  Austria-Germany/Bavaria (Bayern-Ã sterreich) AT-DE 54 478 064 5 2014TC16RFCB005 (Interreg V-A) ES-PT  Spain-Portugal (POCTEP) ES-PT 288 977 635 6 2014TC16RFCB006 (Interreg V-A) ES-FR  Spain-France-Andorra (POCTEFA) ES-FR-AD 189 341 397 7 2014TC16RFCB007 (Interreg V-A) ES- PT  Spain-Portugal (Madeira-AÃ §ores-Canarias (MAC)) ES-PT 66 675 837 8 2014TC16RFCB008 (Interreg V-A) HU-HR  Hungary-Croatia HU-HR 60 824 406 9 2014TC16RFCB009 (Interreg V-A) Germany/Bavaria-Czech Republic DE-CZ 103 375 149 10 2014TC16RFCB010 (Interreg V-A) AT-HU Austria-Hungary AT-HU 78 847 880 11 2014TC16RFCB011 (Interreg V-A) Germany/Brandenburg-Poland DE-PL 100 152 579 12 2014TC16RFCB012 (Interreg V-A) PL-SK Poland-Slovakia PL-SK 154 988 723 13 2014TC16RFCB013 (Interreg V-A) Poland-Denmark-Germany-Lithuania-Sweden (SOUTH BALTIC) PL-DK-DE-LT-SE 82 978 784 14 2014TC16RFCB014 (Interreg V-A) Finland-Estonia-Latvia-Sweden (Central Baltic) FI-EE-LV-SE 122 360 390 15 2014TC16RFCB015 (Interreg V-A) HU-SK  Slovakia-Hungary SK-HU 155 808 987 16 2014TC16RFCB016 (Interreg V-A) SE-NO  Sweden-Norway SE-NO 47 199 965 17 2014TC16RFCB017 (Interreg V-A) Germany/Saxony-Czech Republic DE-CZ 157 967 067 18 2014TC16RFCB018 (Interreg V-A) Poland-Germany/Saxony PL-DE 70 000 069 19 2014TC16RFCB019 (Interreg V-A) DE-PL Germany/Mecklenburg-Western Pomerania/Brandenburg-Poland DE-PL 134 000 414 20 2014TC16RFCB020 (Interreg V-A) EL-IT  Greece-Italy EL-IT 104 700 362 21 2014TC16RFCB021 (Interreg V-A) RO-BG  Romania-Bulgaria RO-BG 215 745 513 22 2014TC16RFCB022 (Interreg V-A) EL-BG  Greece-Bulgaria EL-BG 110 241 234 23 2014TC16RFCB023 (Interreg V-A) DE-NL  Germany-The Netherlands DE-NL 222 159 360 24 2014TC16RFCB024 (Interreg V-A) Germany-Austria-Switzerland-Liechtenstein (Alpenrhein-Bodensee-Hochrhein) DE-AT-CH-LI 39 588 430 25 2014TC16RFCB025 (Interreg V-A) CZ-PL  Czech Republic- Poland CZ-PL 226 221 710 26 2014TC16RFCB026 (Interreg V-A) Sweden-Denmark-Norway (Ã resund-Kattegat-Skagerrak) SE-DK-NO 135 688 261 27 2014TC16RFCB027 (Interreg V-A) LV-LT  Latvia-Lithuania LV-LT 54 966 201 28 2014TC16RFCB028 (Interreg V-A) Sweden-Finland-Norway (Botnia-Atlantica) SE-FI-NO 36 334 420 29 2014TC16RFCB029 (Interreg V-A) SI-HR  Slovenia-Croatia SI-HR 46 114 193 30 2014TC16RFCB030 (Interreg V-A) SK-CZ Slovakia-Czech Republic SK-CZ 90 139 463 31 2014TC16RFCB031 (Interreg V-A) LT-PL  Lithuania-Poland LT-PL 51 488 135 32 2014TC16RFCB032 (Interreg V-A) Sweden-Finland-Norway (Nord) SE-FI-NO 41 951 870 33 2014TC16RFCB033 (Interreg V-A) IT-FR  Italy-France (Maritime) IT-FR 169 702 411 34 2014TC16RFCB034 (Interreg V-A) IT-FR  Italy-France (ALCOTRA) IT-FR 198 876 285 35 2014TC16RFCB035 (Interreg V-A) IT-CH  Italy-Switzerland IT-CH 100 221 466 36 2014TC16RFCB036 (Interreg V-A) IT-SI  Italy-Slovenia IT-SI 77 929 954 37 2014TC16RFCB037 (Interreg V-A) IT-MT  Italy-Malta IT-MT 43 952 171 38 2014TC16RFCB038 (Interreg V-A) France-Belgium-The Netherlands-United Kingdom (Les Deux Mers/Two seas/Twee ZeeÃ «n) FR-NL-BE-UK 256 648 702 39 2014TC16RFCB039 (Interreg V-A) France-Germany-Switzerland (Rhin supÃ ©rieur-Oberrhein) FR-DE-CH 109 704 965 40 2014TC16RFCB040 (Interreg V-A) FR-UK  France-United Kingdom (Manche-Channel) FR-UK 223 046 948 41 2014TC16RFCB041 (Interreg V-A) FR-CH France-Switzerland FR-CH 65 890 505 42 2014TC16RFCB042 (Interreg V-A) IT-HR  Italy-Croatia IT-HR 201 357 220 43 2014TC16RFCB043 (Interreg V-A) France (Saint Martin-Sint Maarten) FR 10 000 000 44 2014TC16RFCB044 (Interreg V-A) BE-FR Belgium-France (France-Wallonia-Flanders) BE-FR 169 977 045 45 2014TC16RFCB045 (Interreg V-A) France-Belgium-Germany-Luxembourg (Grande RÃ ©gion/GroÃ region) FR-BE-DE-LU 139 802 646 46 2014TC16RFCB046 (Interreg V-A) Belgium-The Netherlands (Vlaanderen-Nederland) BE-NL 152 575 585 47 2014TC16RFCB047 (Interreg V-A) UK-IE  United Kingdom-Ireland (Ireland-North Ireland-Scotland) UK- IE 240 347 696 48 2014TC16RFCB048 (Interreg V-A) IE-UK  Ireland-United Kingdom (Ireland Wales) IE-UK 79 198 450 49 2014TC16RFCB049 (Interreg V-A) HU-RO  Hungary-Romania HU-RO 189 138 672 50 2014TC16RFCB050 (Interreg V-A) EE-LV  Estonia-Latvia EE-LV 38 020 684 51 2014TC16RFCB051 (Interreg V-A) France (Mayotte/Comores/Madagascar) FR 12 028 883 52 2014TC16RFCB052 (Interreg V-A) IT-AT  Italy-Austria IT-AT 82 238 866 53 2014TC16RFCB053 (Interreg V-A) SI-HU  Slovenia-Hungary SI-HU 14 795 015 54 2014TC16RFCB054 (Interreg V-A) SI-AT Slovenia-Austria SI-AT 47 988 355 55 2014TC16RFCB055 (InterregV-A) EL-CY  Greece-Cyprus EL-CY 45 961 551 56 2014TC16RFCB056 (Interreg V-A) DE-DK  Germany-Denmark DE  DK 89 634 975 57 2014TC16RFPC001 Ireland-United Kingdom (PEACE) IE-UK 229 169 320 58 Inside TN Caribbean (Interreg V-A) France (Guadeloupe-Martinique-Organisation des Etats de la CaraÃ ¯be orientale) FR 41 129 656 59 Inside TN Indian Ocean (Interreg V-A) France (RÃ ©union-Pays de la Commission de l'OcÃ ©an Indien) FR 41 384 802 60 Inside TN Amazonia (Interreg V-A) France/Guiana-Brazil-Suriname (Amazonie) FR 14 075 183 TOTAL: 6 597 822 373 ANNEX II List of transnational cooperation programmes with indication of the global amount of the total European Regional Development Fund (ERDF) support for each transnational cooperation programme EUR, current prices No CCI No Name of the programme Member States Non-Member States Global ERDF contribution 1 2014TC16M4TN002 (Interreg V-B) ADRIATIC-IONIAN Greece  Croatia  Italy  Slovenia Albania  Bosnia and Herzegovina  Montenegro  Serbia 83 467 729 2 2014TC16RFTN001 (Interreg V-B) ALPINE SPACE Germany  France  Italy  Austria  Slovenia Switzerland  Liechtenstein 116 635 466 3 2014TC16RFTN002 (Interreg V-B) ATLANTIC AREA Spain  France  Ireland  Portugal  United Kingdom N/A 140 013 194 4 2014TC16M5TN001 (Interreg V-B) BALTIC SEA Denmark  Germany  Estonia  Latvia  Lithuania  Poland  Finland  Sweden Belarus  Norway  Russia 263 830 658 5 2014TC16RFTN008 (Interreg V-B) CARIBBEAN AREA France Several third countries and overseas countries or territories 23 163 249 6 2014TC16RFTN003 (Interreg V-B) CENTRAL EUROPE Czech Republic  Germany  Italy  Croatia  Hungary  Austria  Poland  Slovenia  Slovakia N/A 246 581 112 7 2014TC16M6TN001 (INTERREG V-B) DANUBE Austria  Bulgaria  Czech Republic  Germany  Croatia  Hungary  Romania  Slovenia  Slovakia Bosnia and Herzegovina  Montenegro  Serbia  Moldova  Ukraine 202 095 405 8 2014TC16RFTN009 (Interreg V-B) INDIAN OCEAN France Several third countries and overseas countries or territories 21 772 585  To be included in the CBC MAC MAC (Madeira-AÃ §ores-Canarias) Spain  Portugal Mauritania  Cape Verde  Senegal 43 986 995 9 2014TC16M4TN001 (Interreg V-B) MEDITERRANEAN Greece  Spain  France  Croatia  Italy  Cyprus  Malta  Portugal  Slovenia  United Kingdom Albania  Bosnia and Herzegovina  Montenegro 224 322 525 10 2014TC16RFTN004 (Interreg V-B) NORTHERN PERIPHERY and ARCTIC Ireland  Finland  Sweden  United Kingdom Several third countries and other territories 50 209 899 11 2014TC16RFTN005 (Interreg V-B) NORTH SEA Belgium  Denmark  Germany  The Netherlands  Sweden  United Kingdom Norway 167 253 971 12 2014TC16RFTN006 (Interreg V-B) NORTH-WEST EUROPE Belgium  Germany  France  Ireland  Luxembourg  The Netherlands  United Kingdom Switzerland 396 134 342 13 2014TC16RFTN010 (Interreg V-B) AMAZONIA France Brazil  Suriname  Guyana 4 823 866 14 2014TC16RFTN007 (Interreg V-B) SOUTH-WEST EUROPE Spain  France  Portugal  United Kingdom Andorra 106 810 523 15 2014TC16M4TN003 (Interreg V-B) BALKAN MEDITERRANEAN Bulgaria  Greece  Cyprus Albania  Former Yugoslav Republic of Macedonia 28 330 108 TOTAL: 2 119 431 627 ANNEX III List of interregional cooperation programmes with indication of the global amount of the total ERDF support for each interregional cooperation programme EUR, current prices No CCI No Name of the programme Member States Non-Member States Global ERDF contribution 1 2014TC16RFIR001 INTERREG EUROPE All Member States Switzerland-Norway 359 326 320 2 2014TC16RFIR002 INTERACT All Member States Switzerland-Norway 39 392 587 3 2014TC16RFIR003 URBACT All Member States Switzerland-Norway 74 301 909 4 2014TC16RFIR004 ESPON All Member States Switzerland-Norway Iceland-Liechtenstein 41 377 019 TOTAL: 514 397 835 ANNEX IV Contribution from the European Regional Development Fund (ERDF) to cross-border programmes under the IPA II for certain Member States EUR, current prices Member States Transfer to IPA Bulgaria 35 362 904 Greece 49 704 421 Croatia 45 724 252 Italy 39 400 711 Cyprus 2 000 000 Hungary 32 562 000 Romania 37 453 124 TOTAL: 242 207 412